Case 5:17-cv-02514-JGB-SHK Document 266-1 Filed 04/17/20 Page 1 of 19 Page ID
                                  #:5864




                 EXHIBIT A
  Case 5:17-cv-02514-JGB-SHK
       5:19-cv-01546-JGB-SHK Document 266-1
                                      124-1 Filed 04/17/20
                                                  04/13/20 Page 2
                                                                1 of 19
                                                                     18 Page ID
                                    #:2395
                                    #:5865




            ERO
U.S. Immigration and Customs Enforcement
Enforcement and Removal Operations

COVID-19 Pandemic Response Requirements



  ERO COVID-19 Pandemic Response Requirements (Version 1.0, April 10, 2020)   1
Case 5:17-cv-02514-JGB-SHK
     5:19-cv-01546-JGB-SHK Document 266-1
                                    124-1 Filed 04/17/20
                                                04/13/20 Page 3
                                                              2 of 19
                                                                   18 Page ID
                                  #:2396
                                  #:5866

Table of Contents
PURPOSE AND SCOPE .......................................................................................................................... 3
INTRODUCTION ................................................................................................................................... 3
OBJECTIVES ........................................................................................................................................ 4
CONCEPT OF OPERATIONS ................................................................................................................... 5
   DEDICATED ICE DETENTION FACILITIES ........................................................................................ 5
   NON-DEDICATED ICE DETENTION FACILITIES ............................................................................... 6
   ALL FACILITIES HOUSING ICE DETAINEES ..................................................................................... 7
       PREPAREDNESS ........................................................................................................................... 7
       PREVENTION ............................................................................................................................. 11
       MANAGEMENT .......................................................................................................................... 14
ATTACHMENTS ................................................................................................................................. 18




ERO COVID-19 Pandemic Response Requirements (Version 1.0, April 10, 2020)                                                                       2
Case 5:17-cv-02514-JGB-SHK
     5:19-cv-01546-JGB-SHK Document 266-1
                                    124-1 Filed 04/17/20
                                                04/13/20 Page 4
                                                              3 of 19
                                                                   18 Page ID
                                  #:2397
                                  #:5867

PURPOSE AND SCOPE

The U.S. Immigration and Customs Enforcement (ICE) Enforcement and Removal
Operations (ERO) Coronavirus Disease 2019 (COVID-19) Pandemic Response
Requirements (PRR) sets forth expectations and assists ICE detention facility operators to
sustain detention operations, while mitigating risk to the safety and well-being of detainees,
staff, contractors, visitors, and stakeholders due to COVID-19. Consistent with ICE’s
overall adjustments to its immigration enforcement posture, 1 the ERO PRR builds upon
previously issued guidance and sets forth specific mandatory requirements expected to be
adopted by all detention facilities housing ICE detainees, as well as best practices for such
facilities, to ensure that detainees are appropriately housed and that available mitigation
measures are implemented during this unprecedented public health crisis. The ERO PRR
has been developed in consoltation with the Centers for Disease Control and Prevention
(CDC) and is a dynamic document that will be updated as additional/revised information
and best practices become available.

INTRODUCTION

As the CDC has explained:

        COVID-19 is a communicable disease caused by a novel (new) coronavirus, SARS-
        CoV-2, that was first identified as the cause of an outbreak of respiratory illness that
        began in Wuhan Hubei Province, People’s Republic of China (China).

        COVID-19 appears to spread easily and sustainably within communities. The virus
        is thought to transfer primarily by person-to-person contact through respiratory
        droplets produced when an infected person coughs or sneezes; it may transfer
        through contact with surfaces or objects contaminated with these droplets. There is
        also evidence of asymptomatic transmission, in which an individual infected with
        COVID-19 is capable of spreading the virus to others before exhibiting symptoms.
        The ease of transmission presents a risk of a surge in hospitalizations for COVID-
        19, which would reduce available hospital capacity. Such a surge has been
        identified as a likely contributing factor to the high mortality rate for COVID-19
        cases in Italy and China.

        Symptoms include fever, cough, and shortness of breath, and typically appear 2-14
        days after exposure. Manifestations of severe disease include severe pneumonia,
        acute respiratory distress syndrome (ARDS), septic shock, and multi-organ failure.
        According to the [World Health Organization], approximately 3.4% of reported
        COVID-19 cases have resulted in death globally. This mortality rate is higher
        among older adults or those with compromised immune systems. Older adults and
        people who have severe chronic medical conditions like heart, lung or kidney
        disease are also at higher risk for more serious COVID-19 illness. Early data
        suggest older people are twice as likely to have serious COVID-19 illness.


1
  See, e.g., Attachment A, U.S. Immigration and Customs Enforcement, Updated ICE statement on COVID-
19 (Mar. 18, 2020), https://www.ice.gov/news/releases/updated-ice-statement-covid-19.


ERO COVID-19 Pandemic Response Requirements (Version 1.0, April 10, 2020)                              3
Case 5:17-cv-02514-JGB-SHK
     5:19-cv-01546-JGB-SHK Document 266-1
                                    124-1 Filed 04/17/20
                                                04/13/20 Page 5
                                                              4 of 19
                                                                   18 Page ID
                                  #:2398
                                  #:5868




Given the seriousness and pervasiveness of COVID-19, ICE is taking necessary and
prompt measures in response. ICE is providing guidance on the minimum measures
required for facilities housing ICE detainees to implement to ensure consistent practices
throughout its detention operations and the provision of medical care across the full
spectrum of detention facilities to mitigate the spread of COVID-19. The ICE detention
standards applicable to all facilities used to house ICE detainees have long required that
each such facility have written plans that address the management of infectious and
communicable diseases, including, but not limited to, testing, isolation, prevention,
treatment, and education. Those requirements include reporting and collaboration with
local or state health departments in accordance with state and local laws and
recommendations. 2 The measures set forth in the PRR, allow ICE personnel and detention
providers to properly discharge their obligations under those standards in light of the
unique challenges posed by COVID-19.

OBJECTIVES
The ERO PRR is designed to establish consistency across ICE detention facilities by
establishing mandatory requirements and best practices all detention facilities housing ICE
detainees are expected to follow during the COVID-19 pandemic. Consistent with ICE
detention standards, all facilities housing ICE detainees are required to have a COVID-19
mitigation plan that meets the following four objectives:

    •   To protect employees, contractors, detainees, visitors to the facility, and
        stakeholders from exposure to the virus;
    •   To maintain essential functions and services at the facility throughout the
        pendency of the pandemic;
    •   To reduce movement and limit interaction of detainees with others outside their
        assigned housing units, as well as staff and others, and to promote social
        distancing within housing units; and
    •   To establish means to monitor, cohort, quarantine, and isolate the sick from the
        well. 3



2
  See, e.g., Attachment B, ICE National Detention Standards 2019, Standard 4.3, Medical Care, at II.D.2 (p. 114),
https://www.ice.gov/doclib/detention-standards/2019/4_3.pdf; Attachment C, 2011 ICE Performance-Based National
Detention Standards (PBNDS), Revised 2016, Standard 4.3, Part V.C.1 (p. 261), https://www.ice.gov/doclib/detention-
standards/2011/4-3.pdf; Attachment D, 2008 ICE PBNDS, Standard 4-22, Medical Care, V.C.1 (pp. 5-6),
https://www.ice.gov/doclib/dro/detention-standards/pdf/medical_care.pdf.
3
 A cohort is a group of persons with a similar condition grouped or housed together for observation over a
period of time. Isolation and quarantine are public health practices used to protect the public from
exposure to individuals who have or may have a contagious disease. For purposes of this document, and as
defined by the CDC, quarantine as the separation of a person or group of people reasonably believed to
have been exposed to a communicable disease but not yet symptomatic, from others who have not been
exposed, to prevent the possible spread of the communicable disease. For purposes of this document, and
as defined by the CDC, isolation as the separation of a person or group of people known or reasonably



ERO COVID-19 Pandemic Response Requirements (Version 1.0, April 10, 2020)                                      4
Case 5:17-cv-02514-JGB-SHK
     5:19-cv-01546-JGB-SHK Document 266-1
                                    124-1 Filed 04/17/20
                                                04/13/20 Page 6
                                                              5 of 19
                                                                   18 Page ID
                                  #:2399
                                  #:5869

CONCEPT OF OPERATIONS

The ERO PRR is intended for use across ICE’s entire detention network, applying to all
facilities housing ICE detainees, including ICE-owned Service Processing Centers,
facilities operated by private vendors, and facilities operated by local government agencies
that have mixed populations of which ICE detainees comprise only a small fraction.


                                   DEDICATED ICE DETENTION FACILITIES


All ICE dedicated detention facilities 4 must:

    •   Comply with the provisions of their relevant ICE contract or service agreement.
    •   Comply with the ICE national detention standards applicable to the facility,
        generally the Performance-Based National Detention Standards 2011 (PBNDS
        2011).
    •   Comply with the CDC’s Interim Guidance on Management of Coronavirus Disease
        2019 (COVID-19) in Correctional and Detention Facilities (Attachment E).
    •   Follow ICE’s March 27, 2020 Memorandum to Detention Wardens and
        Superintendents on COVID-19 Action Plan Revision 1, and subsequent updates
        (Attachment F).
    •   Report all confirmed and suspected COVID-19 cases to the local ERO Field Office
        Director (or designee), Field Medical Coordinator, and local health department
        immediately.
    •   Notify both the local ERO Field Office Director (or designee) and the Field
        Medical Coordinator as soon as practicable, but in no case more than 12 hours after
        identifying any detainee who meets the CDC’s identified populations potentially
        being at higher-risk for serious illness from COVID-19, including:
         o People aged 65 and older
         o People of all ages with underlying medical conditions, particularly if not well
           controlled, including:
                     People with chronic lung disease or moderate to severe asthma
                     People who have serious heart conditions
                     People who are immunocompromised
                       • Many conditions can cause a person to be immunocompromised,
                           including cancer treatment, smoking, bone marrow or organ
                           transplantation, immune deficiencies, poorly controlled HIV or

believed to be infected with a communicable disease and potentially infectious from others to prevent the
spread of the communicable disease.
4
 Dedicated detention facilities are facilities that house only ICE detainees. Dedicated facilities may be ICE-owned
Service Processing Centers, privately owned Contract Detention Facilities, or facilities operated by state or local
governments that hold no other detention populations except ICE detainees.


ERO COVID-19 Pandemic Response Requirements (Version 1.0, April 10, 2020)                                             5
Case 5:17-cv-02514-JGB-SHK
     5:19-cv-01546-JGB-SHK Document 266-1
                                    124-1 Filed 04/17/20
                                                04/13/20 Page 7
                                                              6 of 19
                                                                   18 Page ID
                                  #:2400
                                  #:5870

                         AIDS, and prolonged use of corticosteroids and other immune
                         weakening medications
                   People with severe obesity (body mass index [BMI] of 40 or higher)
                   People with diabetes
                   People with chronic kidney disease undergoing dialysis
                   People with liver disease

Notification shall be made via e-mail from the facility’s Health Services Administrator
(HSA) (or equivalent) and contain the following subject line for ease of identification:
“Notification of COVID-19 High Risk Detainee (A-Number).” At a minimum the HSA
will provide the following information:
  •   Detainee name
  •   Detention location
  •   Current medical issues as well as medications currently prescribed
  •   Facility medical Point of Contact (POC) and phone number


                             NON-DEDICATED ICE DETENTION FACILITIES


All non-dedicated detention facilities and local jails housing ICE detainees must:

  •   Comply with the provisions of their relevant ICE contract or service agreement.
  •   Comply with the ICE national detention standards applicable to the facility,
      generally the 2019 National Detention Standards.
  •   Comply with the CDC Interim Guidance on Management of Coronavirus Disease
      2019 (COVID-19) in Correctional and Detention Facilities.
  •   Report all confirmed and suspected COVID-19 cases to the local ERO Field Office
      Director (or designee), Field Medical Coordinator, and local health department
      immediately.
  •   Notify both the ERO Field Office Director (or designee) and Field Medical
      Coordinator as soon as practicable, but in no case more than 12 hours after
      identifying any detainee who meets the CDC’s identified populations potentially
      being at higher-risk for serious illness from COVID-19, including:
        o People aged 65 and older
        o People of all ages with underlying medical conditions, particularly if not well
          controlled, including:
                   People with chronic lung disease or moderate to severe asthma
                   People who have serious heart conditions
                   People who are immunocompromised
                     • Many conditions can cause a person to be immunocompromised,
                         including cancer treatment, smoking, bone marrow or organ
                         transplantation, immune deficiencies, poorly controlled HIV or



ERO COVID-19 Pandemic Response Requirements (Version 1.0, April 10, 2020)                   6
Case 5:17-cv-02514-JGB-SHK
     5:19-cv-01546-JGB-SHK Document 266-1
                                    124-1 Filed 04/17/20
                                                04/13/20 Page 8
                                                              7 of 19
                                                                   18 Page ID
                                  #:2401
                                  #:5871

                            AIDS, and prolonged use of corticosteroids and other immune
                            weakening medications
                      People with severe obesity (body mass index [BMI] of 40 or higher)
                      People with diabetes
                      People with chronic kidney disease undergoing dialysis
                      People with liver disease

Notification should be made via e-mail from the facility’s HSA (or equivalent) and
should contain the following subject line for ease of identification: “Notification of
COVID-19 High Risk Detainee (A-Number).” Other standardized means of
communicating this information to ICE are acceptable. At a minimum the HSA will
provide the following information:
  •       Detainee name
  •       Detention location
  •       Current medical issues as well as medications currently prescribed
  •       Facility medical POC and phone number


                                  ALL FACILITIES HOUSING ICE DETAINEES


In addition to the specific measures listed above, all detention facilities housing ICE detainees
must also comply with the following:

PREPAREDNESS

Administrators can plan and prepare for COVID-19 by ensuring that all persons in the
facility know the symptoms of COVID-19 and how to respond if they develop symptoms.
Other essential actions include developing contingency plans for reduced workforces due to
absences, coordinating with public health and correctional partners, and communicating
clearly with staff and detainees about these preparations and how they may temporarily
alter daily life.

 Develop information-sharing systems with partners.
      •    Identify points of contact in relevant state, local, tribal, and/or territorial public
           health department before cases develop.
      •    Communicate with other correctional and detention facilities in the same
           geographic area to share information including disease surveillance and
           absenteeism patterns among staff.

 Review existing pandemic, influenza, all-hazards, and disaster plans, and revise
  for COVID-19, and ensure that they meet the requirements of ICE’s detention
  standards.

 Offer the seasonal influenza vaccine to all detained persons (existing populations
  and new intakes) and staff throughout the influenza season, where possible.


ERO COVID-19 Pandemic Response Requirements (Version 1.0, April 10, 2020)                           7
Case 5:17-cv-02514-JGB-SHK
     5:19-cv-01546-JGB-SHK Document 266-1
                                    124-1 Filed 04/17/20
                                                04/13/20 Page 9
                                                              8 of 19
                                                                   18 Page ID
                                  #:2402
                                  #:5872

 Staffing
    •   Review sick leave policies to ensure that staff can stay home when sick and
        determine which officials will have the authority to send symptomatic staff home.
        Staff who report for work with symptoms of COVID-19 must be sent home and
        advised to follow CDC-recommended steps for persons exhibiting COVID-19
        symptoms.
    •   Staff who test positive for COVID-19 must inform their workplace and personal
        contacts immediately. If a staff member has a confirmed COVID-19 infection,
        the relevant employers will inform other staff of their possible exposure to
        COVID-19 in the workplace consistent with any legal limitations on the sharing
        of such information. Exposed employees must then self-monitor for symptoms
        (i.e., fever, cough, or shortness of breath).
    •   Identify staff whose duties would allow them to work from home and allow them
        to work from home in order to promote social distancing and further reduce the
        risk of COVID-19 transmission.
    •   Determine minimum levels of staff in all categories required for the facility to
        function safely.
    •   Follow the Public Health Recommendations for Community-Related Exposure. 5

 Supplies
    •   Ensure that sufficient stocks of hygiene supplies (soap, hand sanitizer, tissues),
        personal protective equipment (PPE) (to include facemasks, N95 respirators, eye
        protection, disposable medical gloves, and disposable gowns/one-piece coveralls),
        and medical supplies (consistent with the healthcare capabilities of the facility)
        are on hand, and have a plan in place to restock as needed if COVID-19
        transmission occurs within the facility.
    •   Note that shortages of N95 respirators are anticipated during the COVID-19
        response. Based on local and regional situational analysis of PPE supplies, face
        masks should be used when the supply chain of N95 respirators cannot meet the
        demand.
    •   Follow COVID-19: Strategies for Optimizing the Supply of PPE.6
    •   Soiled PPE items should be disposed in leak-proof plastic bags that are tied at the
        top and not re-opened. Bags can be disposed of in the regular solid waste stream.

    •   Cloth face coverings should be worn by detainees and staff (when PPE supply is
        limited) to help slow the spread of COVID-19. Cloth face masks should:


5
 Attachment G, Centers of Disease Control and Prevention, Public Health Recommendations for Community-Related
Exposure, https://www.cdc.gov/coronavirus/2019-ncov/php/public-health-recommendations.html (last visited Apr. 9,
2020).

6
 Attachment H, Centers for Disease Control and Prevention, Strategies to Optimize the Supply of PPE and Equipment,
https://www.cdc.gov/coronavirus/2019-ncov/hcp/ppe-strategy/ (last visited Apr. 9, 2020).


ERO COVID-19 Pandemic Response Requirements (Version 1.0, April 10, 2020)                                     8
Case
Case5:17-cv-02514-JGB-SHK
     5:19-cv-01546-JGB-SHK Document
                           Document266-1
                                    124-1 Filed
                                          Filed04/17/20
                                                04/13/20 Page
                                                         Page10
                                                              9 of
                                                                 of18
                                                                    19 Page
                                                                       PageID
                                                                            ID
                                  #:2403
                                  #:5873

              •   fit snugly but comfortably against the side of the face
              •   be secured with ties or ear loops where possible or securely tied
              •   include multiple layers of fabric
              •   allow for breathing without restriction
              •   be able to be laundered and machine dried without damage or change to shape.

  Hygiene
     •   Reinforce healthy hygiene practices and provide and restock hygiene supplies
         throughout the facility, including in bathrooms, food preparation and dining areas,
         intake areas, visitor entries and exits, visitation rooms, common areas, medical,
         and staff-restricted areas (e.g., break rooms).
     •   Require all persons within the facility to cover their mouth and nose with their
         elbow (or ideally with a tissue) rather than with their hand when they cough or
         sneeze, and to throw all tissues in the trash immediately after use. Provide
         detainees and staff no-cost access to tissues and no-touch receptacles for disposal.
     •   Require all persons within the facility to maintain good hand hygiene by regularly
         washing their hands with soap and water for at least 20 seconds, especially after
         coughing, sneezing, or blowing their nose; after using the bathroom; before eating
         or preparing food; before taking medication; and after touching garbage.
     •   Provide detainees and staff no-cost, unlimited access to supplies for hand
         cleansing, including liquid soap, running water, hand drying machines or
         disposable paper towels, and no-touch trash receptacles.
     •   Provide alcohol-based hand sanitizer with at least 60% alcohol where permissible
         based on security restrictions.
     •   Require all persons within the facility to avoid touching their eyes, nose, or mouth
         without cleaning their hands first.
     •   Post signage throughout the facility reminding detained persons and staff to
         practice good hand hygiene and cough etiquette (printable materials for
         community-based settings can be found on the CDC website). Signage must be in
         English and Spanish, as well as any other common languages for the detainee
         population at the facility.
     •   Prohibit sharing of eating utensils, dishes, and cups.
     •   Prohibit non-essential personal contact such as handshakes, hugs, and high-fives.

  Cleaning/Disinfecting Practices
     •   Adhere to CDC recommendations for cleaning and disinfection during the
         COVID-19 response. 7
     •   Several times a day using household cleaners and Environmental Protection
         Agency-registered disinfectants, clean and disinfect surfaces and objects that are


 7
  Attachment I, Centers for Disease Control and Prevention, Cleaning and Disinfection for Community Facilities,
 https://www.cdc.gov/coronavirus/2019-ncov/community/organizations/cleaning-disinfection.html (last visited Apr. 9,
 2020).

 ERO COVID-19 Pandemic Response Requirements (Version 1.0, April 10, 2020)                                      9
Case 5:17-cv-02514-JGB-SHK
     5:19-cv-01546-JGB-SHK Document 266-1
                                    124-1 Filed 04/17/20
                                                04/13/20 Page 11
                                                              10 of 19
                                                                    18 Page ID
                                  #:2404
                                  #:5874

         frequently touched, especially in common areas (e.g., doorknobs, light switches,
         sink handles, countertops, toilets, toilet handles, recreation equipment). The
         Environmental Protection Agency’s (EPA) list of certified cleaning products is
         located here.
     •   Staff should clean shared equipment several times per day and on a conclusion of
         use basis (e.g., radios, service weapons, keys, handcuffs).
     •   Ensure that transport vehicles are thoroughly cleaned after carrying a confirmed
         or suspected COVID-19 case.
     •   Facility leadership will ensure that there is adequate oversight and supervision of
         all individuals responsible for cleaning and disinfecting these areas.

 CDC Recommended Cleaning Tips

 Hard (Non-porous) Surfaces
     •   If surfaces are dirty, they should be cleaned using a detergent or soap and water
         prior to disinfection.
     •   For disinfection, most common EPA-registered household disinfectants should be
         effective.
             o A list of products that are EPA-approved for use against the virus that
               causes COVID-19 is available here. Follow the manufacturer’s
               instructions for all cleaning and disinfection products for concentration,
               application method and contact time, etc.
             o Additionally, diluted household bleach solutions (at least 1000ppm
               sodium hypochlorite) can be used if appropriate for the surface. Follow
               manufacturer’s instructions for application, ensuring a contact time of at
               least 1 minute, and allowing proper ventilation during and after
               application. Check to ensure the product is not past its expiration date.
               Never mix household bleach with ammonia or any other cleanser.
               Unexpired household bleach will be effective against coronaviruses when
               properly diluted.
                      Prepare a bleach solution by mixing:
                         •   5 tablespoons (1/3 cup) bleach per gallon of water or
                         •   4 teaspoons bleach per quart of water

 Soft (Porous) Surfaces
     •   For soft (porous) surfaces such as carpeted floor, rugs, and drapes, remove visible
         contamination if present and clean with appropriate cleaners indicated for use on
         these surfaces. After cleaning:
             o If the items can be laundered, launder items in accordance with the
               manufacturer’s instructions using the warmest appropriate water setting
               for the items and then dry items completely.




 ERO COVID-19 Pandemic Response Requirements (Version 1.0, April 10, 2020)                     10
Case 5:17-cv-02514-JGB-SHK
     5:19-cv-01546-JGB-SHK Document 266-1
                                    124-1 Filed 04/17/20
                                                04/13/20 Page 12
                                                              11 of 19
                                                                    18 Page ID
                                  #:2405
                                  #:5875

              o Otherwise, use products that are EPA-approved for use against the virus
                that causes COVID-19 and that are suitable for porous surfaces. 8

 Electronics
     •    For electronics such as tablets, touch screens, keyboards, remote controls, and
          ATM machines, remove visible contamination if present.
              o Follow the manufacturer’s instructions for all cleaning and disinfection
                products.
              o Consider use of wipeable covers for electronics.
              o If no manufacturer guidance is available, consider the use of alcohol-based
                wipes or sprays containing at least 70% alcohol to disinfect touch screens.
                Dry surfaces thoroughly to avoid pooling of liquids.

 Linens, Clothing, and Other Items That Go in the Laundry
     •    In order to minimize the possibility of dispersing virus through the air, do not
          shake dirty laundry.
     •    Wash items as appropriate in accordance with the manufacturer’s instructions. If
          possible, launder items using the warmest appropriate water setting for the items
          and dry items completely. Dirty laundry that has been in contact with an ill person
          can be washed with other people’s items.
     •    Clean and disinfect hampers or other carts for transporting laundry according to
          guidance above for hard or soft surfaces.

 PREVENTION
 Detention facilities can prevent introduction of COVID-19 from the community and
 reduce transmission if it is already inside by reinforcing good hygiene practices among
 incarcerated/detained persons, staff, and visitors (including increasing access to soap and
 paper towels), intensifying cleaning/disinfection practices, and implementing social
 distancing strategies.

 Because many individuals infected with COVID-19 do not display symptoms, the virus
 could be present in facilities before cases are identified. Both good hygiene practices and
 social distancing are critical in preventing further transmission.

  Perform pre-intake screening for all staff and new entrants for symptoms of
   COVID-19.
     Screening should take place before staff and new intakes enter the facility or just
     inside the facility, where practicable. For new admissions, this should occur before
     beginning the intake process, in order to identify and immediately isolate any
     detainee with symptoms before the individual comingles with others or is placed in


 8
   Attachment J, U.S. Environmental Protection Agency, List N: Disinfectants for Use Against SARS-CoV-2,
 https://www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2 (last visited Apr. 9, 2020).


 ERO COVID-19 Pandemic Response Requirements (Version 1.0, April 10, 2020)                                             11
Case 5:17-cv-02514-JGB-SHK
     5:19-cv-01546-JGB-SHK Document 266-1
                                    124-1 Filed 04/17/20
                                                04/13/20 Page 13
                                                              12 of 19
                                                                    18 Page ID
                                  #:2406
                                  #:5876

     the general population. This should include temperature screening of all staff and
     new entrants, as well as a verbal symptoms check.
     •   Verbal screening for symptoms of COVID-19 and contact with COVID-19 cases should
         include the following questions based on Interim Guidance: Managing COVID-19 in
         Correctional/Detention Facilities:
             o Today or in the past 24 hours, have you had any of the following symptoms?
                        Fever, felt feverish, or had chills?
                        Cough?
                        Difficulty breathing?
             o In the past 14 days, have you had contact with a person known to be
               infected with COVID-19 where you were not wearing the recommended
               proper PPE?
     •   If staff have symptoms of COVID-19 (fever, cough, shortness of breath): they
         must be denied access to the facility.
     •   If any new intake has symptoms of COVID-19:
             o Require the individual to wear a face mask.
             o Ensure that staff interacting with the symptomatic individual wears
               recommended PPE.
             o Isolate the individual and refer to healthcare staff for further evaluation.
             o Facilities without onsite healthcare staff should contact their state, local,
               tribal, and/or territorial health department to coordinate effective isolation
               and necessary medical care.
     •   If an individual is a close contact of a known COVID-19 case or has traveled to
         an affected area (but has no COVID-19 symptoms), quarantine the individual and
         monitor for symptoms two times per day for 14 days.

  Visitation
     •   During suspended (social) or modified (legal) visitation programs, provide access
         to virtual visitation options where available. When not possible, verbally screen
         all visitors on entry for symptoms of COVID-19 and perform temperature checks,
         when possible. ICE continues to explore opportunities to enhance attorney access
         while legal visits are being impacted. For facilities at which immigration hearings
         are conducted or where detainees are otherwise held who have cases pending
         immigration proceedings, this may include:
             o Adding all immigration attorneys of record to the Talton Pro-bono
               platform.
             o Requiring facilities to establish a process for detainees/immigration
               attorneys to schedule appointments and facilitate the calls.
             o Leveraging technology (e.g., tablets, smartphones) to facilitate
               attorney/client communication.


 ERO COVID-19 Pandemic Response Requirements (Version 1.0, April 10, 2020)                      12
Case 5:17-cv-02514-JGB-SHK
     5:19-cv-01546-JGB-SHK Document 266-1
                                    124-1 Filed 04/17/20
                                                04/13/20 Page 14
                                                              13 of 19
                                                                    18 Page ID
                                  #:2407
                                  #:5877

             o Working with the various detention contractors and telephone service
               providers to ensure that all detainees receive some number of free calls per
               week.
     •   Communicate with the public about any changes to facility operations, including
         visitation programs. Facilities are encouraged to prohibit or, at a minimum,
         significantly adopt restricted visitation programs, and to suspend all volunteer
         work assignments for detainees assigned to food service, and other assignments
         where applicable.

  Where possible, restrict transfers of detained non-ICE populations to and from
   other jurisdictions and facilities unless necessary for medical evaluation,
   isolation/quarantine, clinical care, or extenuating security concerns.

  Consider suspending work release programs for inmates at shared facilities to
   reduce overall risk of introduction and transmission of COVID-19 into the
   facility.

  When feasible and consistent with security priorities, encourage staff to maintain
   a distance greater than six feet from an individual that appears feverish or ill
   and/or with respiratory symptoms while interviewing, escorting, or interacting in
   other ways, unless wearing PPE.

  Additional Measures to Facilitate Social Distancing

     •   Although strict social distancing may not be possible in congregate settings such
         as detention facilities, all facilities housing ICE detainees should implement the
         following measures to the extent practicable:
             o Efforts should be made to reduce the population to approximately 75% of
               capacity.
             o Where detainee populations are such that such cells are available, to the
               extent possible, house detainees in individual rooms.
             o Recommend that detainees sharing sleeping quarters sleep “head-to-foot.”
             o Extend recreation, law library, and meal hours and stagger detainee access
               to the same in order to limit the number of interactions between detainees
               from other housing units.
             o Staff and detainees should be directed to avoid congregating in groups of
               10 or more, employing social distancing strategies at all times.
             o Whenever possible, all staff and detainees should maintain a distance of
               six feet from one another.
             o If practicable, beds in housing units should be rearranged to allow for
               sufficient separation during sleeping hours.




 ERO COVID-19 Pandemic Response Requirements (Version 1.0, April 10, 2020)                    13
Case 5:17-cv-02514-JGB-SHK
     5:19-cv-01546-JGB-SHK Document 266-1
                                    124-1 Filed 04/17/20
                                                04/13/20 Page 15
                                                              14 of 19
                                                                    18 Page ID
                                  #:2408
                                  #:5878

 MANAGEMENT

 If there has been a suspected COVID-19 case inside the facility (among
 incarcerated/detained persons, staff, or visitors who have recently been inside), begin
 implementing Management strategies while test results are pending. Essential
 Management strategies include placing cases and individuals with symptoms under
 medical isolation, quarantining their close contacts, and facilitating necessary medical
 care, while observing relevant infection control and environmental disinfection protocols
 and wearing recommended PPE.

 ICE Custody Review for Potentially High-Risk Detainees

 Upon being informed of a detainee who may potentially be at higher risk for serious
 illness from exposure to COVID-19, ERO will review the case to determine whether
 continued detention is appropriate. 9 ICE will make such custody determinations on a
 case-by-case basis, pursuant to the applicable legal standards, with due consideration of
 the public health considerations implicated.

  Considerable effort should be made to quarantine all new entrants for 14 days
   before they enter the general population.
     •   To do this, facilities should consider cohorting daily intakes; two days of new
         intakes, or multiple days on new intakes, in designated areas prior to placement
         into the general population. Given the significant variance in facility attributes and
         characteristics, cohorting options and capabilities will differ across the various
         detention facilities housing ICE detainees. ICE encourages all facilities to adopt
         the most effective cohorting methods practicable based on the individual facility
         characteristics taking into account the number new intakes anticipated per day.

  For suspected or confirmed COVID-19 cases:
     •   Isolate the individual immediately in a separate environment from other
         individuals. Facilities should make every possible effort to isolate persons
         individually. Each isolated individual should be assigned his or her own housing
         space and bathroom where possible. Cohorting should only be practiced if there
         are no other available options. Only individuals who are laboratory-confirmed
         COVID-19 cases should be isolated as a cohort. Do not cohort confirmed cases
         with suspected cases or case contacts.
     •   Ensure that the individual is always wearing a face mask (if it does not restrict
         breathing) when outside of the isolation space, and whenever another individual
         enters the isolation room. Masks should be changed at least daily, and when
         visibly soiled or wet.




 9
  Attachment K, Assistant Director Peter Berg, Enforcement and Removal Operations, Updated Guidance: COVID-19
 Detained Docket Review (Apr. 4, 2020).


 ERO COVID-19 Pandemic Response Requirements (Version 1.0, April 10, 2020)                               14
Case 5:17-cv-02514-JGB-SHK
     5:19-cv-01546-JGB-SHK Document 266-1
                                    124-1 Filed 04/17/20
                                                04/13/20 Page 16
                                                              15 of 19
                                                                    18 Page ID
                                  #:2409
                                  #:5879

     •   If the number of confirmed cases exceeds the number of individual isolation
         spaces available in the facility, then ICE must be promptly notified so that transfer
         to other facilities, transfers to hospitals, or release can be coordinated
         immediately. Until such time as transfer or release is arranged, the facility must
         be especially mindful of cases that are at higher risk of severe illness from
         COVID-19. Ideally, ill detainees should not be cohorted with other infected
         individuals. If cohorting of ill detainees is unavoidable, make all possible
         accommodations until transfer occurs to prevent transmission of other infectious
         diseases to the higher-risk individual (For example, allocate more space for a
         higher-risk individual within a shared isolation room).

     •   Review the CDC’s preferred method of medically isolating COVID-19 cases here
         depending on the space available in a particular facility. In order of preference,
         individuals under medical isolation should be housed:
             o Separately, in single cells with solid walls (i.e., not bars) and solid doors
               that close fully.
             o Separately, in single cells with solid walls but without solid doors.
             o As a cohort, in a large, well-ventilated cell with solid walls and a solid
               door that closes fully. Employ social distancing strategies related to
               housing in the Prevention section above.
             o As a cohort, in a large, well-ventilated cell with solid walls but without a
               solid door. Employ social distancing strategies related to housing in the
               Prevention section above.
             o As a cohort, in single cells without solid walls or solid doors (i.e., cells
               enclosed entirely with bars), preferably with an empty cell between
               occupied cells. (Although individuals are in single cells in this scenario,
               the airflow between cells essentially makes it a cohort arrangement in the
               context of COVID-19).
             o As a cohort, in multi-person cells without solid walls or solid doors (i.e.,
               cells enclosed entirely with bars), preferably with an empty cell between
               occupied cells. Employ social distancing strategies related to housing in
               the Prevention section above.

 •   Maintain isolation until all the CDC criteria have been met:
             o The individual has been free from fever for 72 hours without the use of
               fever-reducing medications.
             o The individual’s other symptoms have improved (e.g., cough, shortness of
               breath).
             o The individual has tested negative in at least two consecutive respiratory
               specimens collected at least 24 hours apart.
             o At least 7 days have passed since the date of the individual’s first positive
               COVID-19 test and he or she has had no subsequent illness.



 ERO COVID-19 Pandemic Response Requirements (Version 1.0, April 10, 2020)                       15
Case 5:17-cv-02514-JGB-SHK
     5:19-cv-01546-JGB-SHK Document 266-1
                                    124-1 Filed 04/17/20
                                                04/13/20 Page 17
                                                              16 of 19
                                                                    18 Page ID
                                  #:2410
                                  #:5880

     •   Meals should be provided to COVID-19 cases in their isolation rooms. Isolated
         cases should throw disposable food service items in the trash in their isolation
         room. Non-disposable food service items should be handled with gloves and
         washed with hot water or in a dishwasher. Individuals handling used food service
         items must clean their hands after removing gloves.
     •   Laundry from a COVID-19 case can be washed with other individuals’ laundry.
             o Individuals handling laundry from COVID-19 cases should wear
               disposable gloves, discard gloves after each use, and clean their hands
               after handling.
             o Do not shake dirty laundry. This will minimize the possibility of
               dispersing the virus through the air.
             o Launder items as appropriate in accordance with the manufacturer’s
               instructions. If possible, launder items using the warmest appropriate
               water setting for the items and dry items completely.
             o Clean and disinfect clothes hampers according to guidance above for
               surfaces. If permissible, consider using a bag liner that is either disposable
               or can be laundered.




 ERO COVID-19 Pandemic Response Requirements (Version 1.0, April 10, 2020)                      16
Case 5:17-cv-02514-JGB-SHK
     5:19-cv-01546-JGB-SHK Document 266-1
                                    124-1 Filed 04/17/20
                                                04/13/20 Page 18
                                                              17 of 19
                                                                    18 Page ID
                                  #:2411
                                  #:5881

                                            ATTACHMENTS

      ATTACHMENT                                        DOCUMENT NAME
        LETTER                                           AND CITATION

             A               U.S. Immigration and Customs Enforcement, Updated ICE statement
                             on COVID-19 (Mar. 18, 2020),
                             https://www.ice.gov/news/releases/updated-ice-statement-covid-19.

             B               ICE National Detention Standards 2019, Standard 4.3, Medical Care,
                             https://www.ice.gov/doclib/detention-standards/2019/4_3.pdf.

             C               2011 ICE Performance-Based National Detention Standards, Revised
                             2016, Standard 4.3, https://www.ice.gov/doclib/detention-
                             standards/2011/4-3.pdf.

             D               2008 ICE Performance-Based National Detention Standards,
                             Standard 4-22, Medical Care,
                             https://www.ice.gov/doclib/dro/detention-
                             standards/pdf/medical_care.pdf.

             E               Centers of Disease Control and Prevention, Interim Guidance on
                             Management of Coronavirus Disease 2019 (COVID-19) in
                             Correctional and Detention Facilities (Mar. 23, 2020),
                             https://www.cdc.gov/coronavirus/2019-ncov/downloads/guidance-
                             correctional-detention.pdf.

             F               Memorandum from Executive Associate Director Enrique Lucero,
                             Enforcement and Removal Operations, Memorandum on
                             Coronavirus 2019 (COVID-19) Action Plan, Revision 1 (Mar. 27.
                             2020).

             G               Centers of Disease Control and Prevention, Public Health
                             Recommendations for Community-Related Exposure,
                             https://www.cdc.gov/coronavirus/2019-ncov/php/public-health-
                             recommendations.html (last visited Apr. 9, 2020).

             H               Centers for Disease Control and Prevention, Strategies to Optimize
                             the Supply of PPE and Equipment,
                             https://www.cdc.gov/coronavirus/2019-ncov/hcp/ppe-strategy/ (last
                             visited Apr. 9, 2020).

              I              Centers for Disease Control and Prevention, Cleaning and
                             Disinfection for Community Facilities,
                             https://www.cdc.gov/coronavirus/2019-
                             ncov/community/organizations/cleaning-disinfection.html (last
                             visited Apr. 9, 2020).


 ERO COVID-19 Pandemic Response Requirements (Version 1.0, April 10, 2020)                        17
Case 5:17-cv-02514-JGB-SHK
     5:19-cv-01546-JGB-SHK Document 266-1
                                    124-1 Filed 04/17/20
                                                04/13/20 Page 19
                                                              18 of 19
                                                                    18 Page ID
                                  #:2412
                                  #:5882

              J              U.S. Environmental Protection Agency, List N: Disinfectants for Use
                             Against SARS-CoV-2, https://www.epa.gov/pesticide-registration/list-
                             n-disinfectants-use-against-sars-cov-2 (last visited Apr. 9, 2020).

             K               Assistant Director Peter Berg, Enforcement and Removal Operations,
                             Updated Guidance: COVID-19 Detained Docket Review (Apr. 4,
                             2020).




 ERO COVID-19 Pandemic Response Requirements (Version 1.0, April 10, 2020)                      18
